DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Ikeda (US 20190220673 A1, hereinafter “Ikeda”)
Yoshida et al. (JP3453870 B2, hereinafter “Yoshida”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20190220673 A1, hereinafter “Ikeda”) in view of Yoshida et al. (JP3453870 B2, hereinafter “Yoshida”).
Regarding claims 1, 10 and 19:
Ikeda teaches an information processing apparatus  (Ikeda abstract [0001]-[0004], where Ikeda teaches apparatus and method for processing information resulting form image or video of an area with a person or a group of people) comprising: 
a memory storing instructions (Ikeda [0163], where Ikeda discloses a memory for storing computer program); and
at least one processor configured to execute the instructions (Ikeda [00163], claim 1, where Ikeda discloses a computer for executing program executable stored in memory), the instructions comprising:
detecting a proportion of an existing person for each predetermined region (Ikeda [0002],  [0051]-[0054], where Ikeda discloses detecting a number of persons including decimal point indicating a portion (proportion) of a person, the portion can be the upper body of a person); and 
Ikeda fails to explicitly teach on a basis of the proportion of the person in each predetermined region, calculating a value based on an amount of activity of the person 
However, Ikeda teaches tracking the movement and determine the location of the person based on the proportion of the detected person  and determine a state of a person as a state of a particle, there are items such as a position of a person, a moving velocity (moving direction and speed) of a person, and a weight indicating a number of persons  (Ikeda [0002], [0020], [0045]-[0047]). Yoshida further teaches determining the activity amount of a person based on the position of a person body part such as the position of the foot position and posture of each person in the room, and the movement of each person in the room is detected over time. . If there is a movement, the movement amount is associated with the moving speed, and if there is no movement, the activity amount is detected from the difference in posture, and the activity amount is detected (Yoshida [0040]-[0046]).
Therefore, taking the teachings of Ikeda and Yoshida as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application toto determine the person activity amount based on the person position determine by the proportion calculated, since determining a person activity amount based on the person location, velocity, etc. is a known technique in the art when applied produce predictable results such as level of comfort of a person or the expected position of a person in order to provide safety and appropriate level of comfort.
Regarding claims 2 and 11:
Ikeda in view of Yoshida teaches wherein the instructions comprises setting a predetermined object corresponding to the proportion of the person of each predetermined region and detecting an amount of movement of the object, and calculating the value based on the amount of activity of the person on a basis of the amount of movement of the object (Ikeda [0002], [0020], [0045]-[0047]; Yoshida [0040]-[0046]).
Regarding claims 3 and 12:
Ikeda in view of Yoshida teaches wherein the instructions comprises setting a number of objects corresponding to the proportion of the person of each predetermined region and detecting an amount of movement of the object, and calculating the value based on the amount of activity of the person on a basis of the amount of movement of the object (Ikeda [0002], [0020], [0045]-[0047]; Yoshida [0040]-[0046]).
Regarding claims 4 and 13:
Ikeda in view of Yoshida teaches wherein the instructions comprises:
detecting the proportion of the existing person for each predetermined region in each of a first state and a second state of the person that are temporally consecutive; and
 on a basis of the proportion of the person of each predetermined region in each of the first state and the second state, set setting the object corresponding to the proportion of the person and  detecting the amount of movement of the object (Ikeda [0002], [0020], [0045]-[0047], [0073]; Yoshida [0040]-[0046]).
Regarding claims 5 and 14:
Ikeda in view of Yoshida teaches wherein the instructions comprises predicting the amount of movement of the object corresponding to the proportion of the person of each predetermined region in the first state, and  detecting the amount of movement of the object on a basis of the predicted amount of movement of the object and the proportion of the person of each predetermined region in the second state (Ikeda [0002], [0020], [0045]-[0047], [0073], [0076]-[0079]; Yoshida [0040]-[0046]).
Regarding claims 6 and 15:
Ikeda in view of Yoshida teaches wherein the instructions comprises weighting the object whose amount of movement has been predicted on a basis of the proportion of the person of each predetermined region in the second state, and calculating the value based on the amount of activity of the person on a basis of the weighted amount of movement of the object (Ikeda [0002], [0020], [0045]-[0047], [0073], [0076]-[0079]; Yoshida [0040]-[0046]).
Regarding claims 7 and 16:
Ikeda in view of Yoshida teaches wherein  the instructions comprises predicting the amount of movement of a number of objects corresponding to the proportion of the person of each predetermined region in the second state, and calculating the value based on the amount of activity of the person on a basis of the predicted amount of movement of the object (Ikeda [0002], [0020], [0045]-[0047], [0073], [0076]-[0080]; Yoshida [0040]-[0046]).
Regarding claims 8 and 17:
Ikeda in view of Yoshida teaches wherein the instructions comprises outputting the calculated value based on the amount of activity of the person (Ikeda [0002], [0020], [0045]-[0047], [0073], [0076]-[0080]; Yoshida [0040]-[0046]).
Regarding claims 9 and 18:
Ikeda in view of Yoshida teaches wherein the instructions comprises performing control of predetermined equipment on a basis of the calculated value based on the amount of activity of the person (Ikeda [0002], [0020], [0045]-[0047], [0073], [0076]-[0080]; Yoshida [0040]-[0046]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 28, 2022